     Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________

SILVON SIMMONS,                                              AFFIDAVIT IN RESPONSE TO
                                                             THIRD MOTION TO COMPEL

                     Plaintiff,                              Case No.: 17-cv-6176

                     v.

JOSEPH M. FERRIGNO, II, SAMUEL GIANCURSIO,
MARK WIATER, CHRISTOPHER MUSCATO,
ROBERT WETZEL, MICHAEL CIMINELLI, JOHN
DOES 1-20, CITY OF ROCHESTER,
SHOTSPOTTER INC., SST, INC., JOHN DOES 21-30
and PAUL C. GREENE,

                Defendants.
______________________________________________

JOHN M. CAMPOLIETO, Esq., affirms and states:

       1.     I am an attorney with the City of Rochester Corporation Counsel’s Office and

represent Officers Joseph M. Ferrigno II, Samuel Giancursio, Mark Wiater, Christopher

Muscato, Robert Wetzel, Michael Ciminelli and the City Of Rochester, (hereinafter “City

Defendants”). I am admitted to practice law before the courts of the State of New York and

in the United States District Court, Western District of New York.

       2.     I submit this affirmation in opposition to the Plaintiff’s Third Motion to

Compel and to impose costs and sanctions on the City as Plaintiff’s attorney alleges that

certain discovery requests were not fulfilled to his purported satisfaction or not turned over

in the City’s multiple discovery responses.


                                               1
     Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 2 of 9




       3.     Your Affiant is the attorney for the City Defendants. I have been continually

working on pulling and culling Rochester Police Department documents for this matter

throughout 2020 and 2021. To date I have personally supplied Plaintiff’s attorney with over

25,000 pages of documents, videos, photographs, Monroe County Jail phone calls, the

entire case file regarding the incident sued over, medical records of police officers involved,

Mobile Data Terminal Data for the entire City of Rochester for over two days of duty work,

all force and disciplinary records for the past 10 years, complete Professional Standard

Section records for all officers requested in the discovery, all sustained disciplinary records

for all Rochester Police Officers employed and all emergency communication records from

April 1, 2016, the evening that the incident occurred.

       4.     Though the parties have conducted all ShotSpotter personnel depositions,

only two City of Rochester police officers and two non-party witness have had their

deposition taken. The bulk of the named and unnamed Rochester Police Department

Officers involved in this case have not been deposed.

       5.     This is the third motion to compel brought by the Plaintiff’s attorney who

refuses to conduct the depositions because he believes that he does not have

documentation requested in his Request for Production of Documents. Even if he is correct

there is no reason that these depositions could not be conducted.

       6.     As this is the third motion to compel that this attorney has brought the Court

understands the continuing complaints and defenses. The Plaintiff’s attorney is on a fishing

expedition and seeks records which I have attested do not exist in the custody of the City

                                              2
      Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 3 of 9




and other documents which I have submitted to the attorney pursuant to the discovery

requests.

        7.     I have complied with the Request for Production of documents by sending

greater than 4200 pages of documentation which included all documents produced by the

Rochester Police Department regarding the incident which was sued upon on November 5,

2020.         The documents were Bate Stamped COR000001 through COR004206.

Additionally, the City supplied a disk containing audio of the shots fired during the incident.

The ShotSpotter CD and documents were Bate Stamped COR004208-COR004277.

Document sent on 5 CDs. This information was sent pursuant to the initial Response to

Plaintiff’s Request for Production. See City of Rochester Letter and Response to Disclosure

Request dated November 4 and 5, 2020 attached as Exhibit A.

        9.     On January 27, 2021 the City sent Supplemental Discovery Responses to

Plaintiff’s requests.   These documents contained over 18,000 pages of Mobile Data

Terminal Recordings documents Bate Stamped COR004208 to COR004320 which

consisted of each excessive force complaints for the past 10 years which were specifically

marked responsive to Plaintiff’s numbered discovery requests. See City of Rochester Letter

and Supplemental Response to Disclosure Request dated January 27, 2021 attached as

Exhibit B.

        10.    In the November 5, 2020 response to disclosure, the City stated that it was

trying to locate the AVLS data and would respond as soon as it was located. In the January



                                              3
     Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 4 of 9




27, 2021 response the City indicated that the documents no longer exist/were not in the

possession of the City. See Exhibits A and B.

       11.    On February 26, 2021 the City again sent Plaintiff supplemental disclosures.

These documents were Bate Stamped COR004321-COR4866 and this consisted of the

concise officer histories of Officers Daniel Rizzo and Andrew Bostick and the complete

disciplinary histories/files of Officers A. Liberatore, P. Giancursio, Baldauf, Bostick, Masic,

Marsh, First, Hasper and Rodriguez. These officers were not directly involved in the incident

at issue but were requested by the Plaintiff’s attorney. Additionally the City sent the 258

complaints of excessive force from the last 10 years. See Letter dated February 26, 2021

attached as Exhibit C.

       12.    On March 1, 2021 the City sent an electronic mail to the Plaintiff’s attorney

which contained a link to a database which contained the complete file for all sustained

discipline for any discipline based on a complaint made against any currently employed

officer of the Rochester Police Department.       See email dated March 1, 2021 attached as

Exhibit D.

       13.    On March 10, 2021 the City sent two PDFs which contained over 150 pages

of all Command Review Discipline documentation for the past 10 years. See emails dated

March 10, 2021 attached as Exhibit E.




                                              4
     Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 5 of 9




       PLAINTIFF’S ATTORNEY HAS FILED THIS THIRD MOTION TO COMPEL
    ASKING FOR THE FOLLOWING INFORMATION WHICH DOES NOT HAVE
  POSSESSION OR HAS PREVIOUSLY BEEN TURNED OVER TO THE ATTORNEY

       AVLS Data

       14.      A letter was sent to Plaintiff’s attorney on February 26, 2021 stating that I had

previously informed him that AVLS data does not exist.           In this third motion to compel

Plaintiff’s attorney provides a paper trail, of his own making, attempting to demonstrate that

the City is not disclosing the AVLS data. He is incorrect.

       15.      The AVLS data is only available if that information exists and is previously

downloaded.       I had previously informed Plaintiff’s attorney that the system was changed

at some point in 2016 and any information previously stored was rendered unavailable.

       16.      The Plaintiff purports to use an email sent from the RPD Records Manager to

Monroe County Court Judge Sam Valleriani to show that the City has the data. However

the letter clearly states that there is no data available for the specified date.    See Letter

from Stefanie Conte      See email from Stefanie Conte to the Hon. Sam Valleriani attached

as Exhibit F.

       17.      THE AVLS DATA REQUESTED DOES NOT EXIST. The Plaintiff’s attorney

attempts to tie the City of Rochester to a conspiracy concealing the data. The documentary

evidence shows the City did not have the documentation in 2017 when requested by the

Monroe County Court. See Exhibit F. And the City does not have the documentation now.



                                                5
     Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 6 of 9




An Affidavit from the individual associated with control over the system will be provided prior

to May 18, 2021 hearing date.

         All Complaints against Officers for the Past 10 years

         18.   On January 27, 2021 and February 26, 2021 the City provided the 258

Complaints for excessive force which encompasses all of the complaints for excessive force

for a decade.     This information contains the date of the incident, the officer’s name, the

allegation against the officer and departmental finding and incident number. See Exhibit A

and B.

         19.   Additionally the City provided all Command findings and Chief’s Discipline on

March 10 by PDF’s contained in two email. See Exhibit E.

         20.   The City provided the complete file access to all sustained disciplinary

proceedings for all officers currently employed.         This database contains all reports

associated      with   those   disciplinary   cases.             See     link   to   database-

https://www.cityofrochester.gov/policediscipline/.



         All Complaints against specifically named Officers.



         21.   On February 26, 2021 the City sent Plaintiff supplemental disclosures with

documents Bate Stamped COR004321-COR4866. These documents consisted of concise

officer histories of Officers Daniel Rizzo and Andrew Bostick and the complete disciplinary

histories/files of Officers A. Liberatore, P. Giancursio, Baldauf, Bostick, Masic, Marsh, First,

                                               6
     Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 7 of 9




Hasper and Rodriguez. These officers were not directly involved in the incident at issue but

were requested by the Plaintiff’s attorney. Additionally the City sent the 258 complaints of

all excessive force complaints from the last 10 years. See Exhibit C.

       22.    The City provided the concise history of all of the requested officers along with

all of the documents in their Professional Standard Section files.

       23.    The documents Bate Stamped COR004321-COR4866 and their concise

officer history reports comprise the entirety of the complaints made against these officers.

       Conclusion

       24.    For the third time the attorney for the Plaintiff did not confer with defense

counsel prior to filing this third motion to compel.   The attorney never conferred with me

after the discovery was hand delivered on November 5, 2020 and supplemental discovery

sent January 27, 2021, February 26, 2021, March 1, 2021 and March 10, 2021.

       25.    City Defendants have responded to the Request for production of documents

completely. These motions to compel are extraordinary considering that the City has been

continually disclosing documents in this matter for over 6 months to the tune of over 25,000

documents.

       26.    Attorney Fees are not available to Plaintiff’s attorney in this matter due to the

fact that the City complied and responded to all discovery requests made by the Plaintiff’s

attorney.

       27.    Additionally, attorney fees cannot be claimed by the Plaintiff because it is not

alleged that he has incurred any expense. In the matter of White v. Larusch, a decision

                                               7
      Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 8 of 9




was issued by Magistrate Judge Jeremiah J. McCarthy of the United States District Court,

Western District of New York, stating that Rule 37(a)(5)(A) provides only for an award of

movant’s expenses. Judge McCarthy further stated that if the movant (in this case

Simmons) does not allege that he incurred any obligation to pay his attorneys for making a

motion or explain if his fee arrangement is contingent, fixed or hourly, an award of attorney

fees is not cognizable by the court. White v. Larusch, 2021 U.S. Dist. LEXIS 68607. The

City explained its specific objections to providing this information in a clear and detailed

objection to the request.

       WHEREFORE, defendants City of Rochester demand:

       (1)    Dismissal of the third Motion to Compel;

       (2)    No further extension of the Court’s Scheduling Order;

       (2)    Such other and further relief which to the Court may seem just and proper.



Date: April 19, 2021               TIMOTHY R. CURTIN, CORPORATION COUNSEL

                                           By:              /s/
                                                     John Campolieto, Esq., of Counsel
                                                     Attorneys for Defendants
                                                     30 Church Street, Room 400A
                                                     Rochester, NY 14614
                                                     (585) 428-7410



To:    Charles F. Burkwit, Esq.
       Burkwit Law Firm, PLLC
       16 E. Main Street, Suite 450
       Rochester, New York 14614

                                                 8
Case 6:17-cv-06176-FPG-MWP Document 76 Filed 04/19/21 Page 9 of 9




(585) 546-1588

Paul A. Sanders, Esq.
Barclay Damon, LLP.
2000 Five Star Bank Plaza
100 Chestnut Street
Rochester, NY 14607
(585) 295-4426




                                 9
